DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-14, and 16 are pending.
Claims 1, 3-14, and 16 are rejected.
Specification
The objection to the specification regarding antecedent basis for claim 14 in the Office action mailed 20 November 2020 is withdrawn in view of the amendment to claim 14 in the amendment received 19 February 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1-16 under 35 U.S.C. 112(b) in the Office action mailed 20 November 2020 is withdrawn in view of the amendment received 19 February 2021.
The rejection of claims 4, 5 and 7 under 35 U.S.C. 112(d) in the Office action mailed 20 November 2020 is withdrawn in view of the amendment received 19 February 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes at paragraph 62 a modification of an instruction to result in an innocuous genetic material. The specification does not describe modifying an instruction to reduce a level of bioactivity associated with the genetic material.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of determining similarity of a genetic sequence associated with a request to synthesize genetic material to managed genetic sequences associated with a policy, identifying the policy, and modifying an instruction to a genetic material synthesis system, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 3 further recites a mental process of comparing hashes of the genetic sequence and managed genetic sequence. Dependent claim 4 further recites a mental process of comparing synthesis process steps of the genetic sequence and the managed genetic sequence. Dependent claim 5 further recites a mental process of comparing electronic control instructions for the genetic material synthesis system for the genetic sequence and the managed genetic sequence. Dependent claim 6 further recites comparing molecular shape information of the genetic material and shape information associated with the managed genetic sequence. Dependent claim 7 further recites a mental process of determining a threshold of similarity between the genetic sequence and the managed genetic sequence. Dependent claim 8 further recites a mental process of considering a policy of restricting synthesis of the genetic material. Dependent claim 9 further recites a mental process of considering whether conditions required by the policy are satisfied before synthesizing the genetic material. Dependent claim 10 further recites a mental process of considering whether entity holding rights required by the policy are satisfied before synthesizing the genetic material. Dependent claim 11 further recites a mental process of considering whether a law enforcement agency must be notified before synthesizing the genetic material. Dependent claim 12 further recites a mental process of considering whether authority exists to synthesize the genetic material. Dependent claim 13 further recites a mental process of considering whether purchase rights must be satisfied before synthesizing the genetic material. Dependent claim 14 further recites a mental process of whether an authority must be notified before synthesizing the genetic material. Dependent claim 16 further recites a mental process of an instruction to a genetic material synthesis system reduces a level of bioactivity of the genetic material.
This judicial exception is not integrated into a practical application because the additional elements of claim 1 of a processor and computer memory do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of inputting data in claim 1 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claim 1 is an extra-solution activity that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of claim 1 of a processor and computer memory and the additional element of inputting and outputting data in claim 1 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
The applicants state the claimed subject matter requires interactions between a control system, a database, and a genetic material synthesis system and is therefore not a mental process. The argument is not persuasive because the claims only recite steps of inputting data, analysis of the data, and outputting data. As discussed in the above rejection, the steps of data analysis are a mental process.
The applicants state the claimed subject matter requires a practical application that is an improvement to a technology. The applicants point to the lack of a rejection over prior art for claim 15 as evidence for claim 15 requiring an improvement to technology. The argument is not persuasive because nonobviousness does not equate to an improvement to a technology. In addition the original limitation of claim 15, which was cancelled in the amendment received 19 February 2021, was a requirement that the genetic material be modified. Instant claim 1 was amended to require a modified instruction, which is a different limitation than originally claimed in claim 15. The applicants do not provide data or reasoning establishing that an improvement to technology is required by any of the instant pending claims.
The applicants state that the claimed subject matter requires a particular machine, however the claims only requires use of a generic computer. The applicants have not provided data or reasoning why the claims require a particular machine. See MPEP 2106.05(b).
The applicants state the combination of elements in the claims are not well understood, routine, or conventional. The argument is not persuasive because the applicants point to limitations within the judicial exception instead of additional elements. See MPEP 2106.05.
The applicants analogize the instant claims to those on Diamond v. Diehr. The argument is not persuasive because the claims do not require a practical application that is a transformation of an article to a different state or thing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Department of Health and Human Services (Federal Register vol. 75, pages 62820-62832 (2010)) in view of Brettin et al. (US Publication No. 2014/0304290).
Independent claim 1 recites a computer-mediated process of receiving a request to synthesize genetic material, determining similarity of a genetic sequence associated with the request to synthesize genetic material to managed genetic sequences associated with a policy, identifying the policy, and modifying an instruction to a genetic material synthesis system, and transmitting the instruction.
Dependent claim 4 further recites a process of comparing synthesis process steps of the genetic sequence and the managed genetic sequence. Dependent claim 5 further recites a process of comparing electronic control instructions for the genetic material synthesis system for the genetic sequence and the managed genetic sequence. Dependent claim 7 further recites a process of determining a threshold of similarity between the genetic sequence and the managed genetic sequence. Dependent claim 8 further recites a process of considering a policy of restricting synthesis of the genetic material. Dependent claim 9 further recites a process of considering whether conditions required by the policy are satisfied before synthesizing the genetic material. Dependent claim 11 further recites a process of considering whether a law enforcement agency must be notified before synthesizing the genetic material. Dependent claim 12 further recites a mental process of considering whether authority exists to synthesize the genetic material. Dependent claim 14 further recites a process of whether an authority must be notified before synthesizing the genetic material.
Department of Health and Human Services shows on page 62823 guidance to screen orders of synthesis of nucleic acid genetic material for the presence of genetic material from the Select Agents or Toxins database. On page 2824 a screening methodology comprising customer screening and sequence screening is outlined. Red Flags to take into account for customer screening is discussed on page 62825. Sequence screening protocols are also discussed on pages 62825-62826 for determining sequences derived from or encoding Select Agents and Toxins. Sequence screening methodology for determining the best match, which is a threshold of similarity, is discussed on pages 62826-62827. On page 62827 guidance is provided to perform follow up screening if customer screening or sequence screening raises concerns. On page 62829 guidance is provided to contact the US Government offices including the Federal Bureau of Investigation if follow up screening cannot resolve an issue.
Department of Health and Human Services does not show a computer-mediated process to perform screening of orders to synthesize genetic material or a modified instruction for synthesizing genetic material.
Brettin et al. shows a computer system for screening gene sequences for potentially threatening sequences at paragraphs 5, 6, 8, and 9. Paragraphs 15 and 16 discuss further details of the computer system, and software and hardware components of the computer system. Automatic detection of harmful sequences is shown in paragraph 19.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of screening orders of synthesis of nucleic acid genetic material for the presence of genetic material from the Select Agents or Toxins database of Health and Human Services by using the automated computer system of Brettin et al. because Brettin et al. shows a computer system that screens orders for genetic material for harmful sequences and it is obvious to automate a manual activity to save time and labor. It would have been further obvious to modify an instruction for synthesis of genetic material to block or prohibit the synthesis of the genetic material because Health and Human Services shows that some orders for genetic material should not be executed if the genetic material is a biohazard.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above, and further in view of Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)).
Dependent claim 3 further recites a process of comparing hashes of the genetic sequence and managed genetic sequence.
Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above does not show use of hashes to compare sequence data.
Li et al. reviews algorithms to align and compare the similarity of sequences. Li et al. shows on page 474-475 and table 1 that hash tables are used to align sequences to measure similarity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above by use of hash tables to compare sequences because Li et al. shows that hash tables are useful to compare sequences for similarity.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above, and further in view of Pressman et al. (Nature Biotechnology vol. 24, pages 31-39 (2006)) in view of Bergeron et al. (US Patent No. 6,001,564) in view of Swain et al. (US Patent No. 7,196,066).
Dependent claim 10 further recites a process of considering whether entity holding rights required by the policy are satisfied before synthesizing the genetic material. Dependent claim 13 further recites a process of considering whether purchase rights must be satisfied before synthesizing the genetic material.
Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above does not show consideration of rights to the genetic material.
Pressman et al. shows patents to DNA and licenses to use patented DNA inventions in the United States in the abstract and throughout. Pressman et al. shows examples of DNA patents in Table 1 and Figures 2 and 3. Licensing activity for use of DNA related inventions is shown in Figures 4 and 6.
Bergeron et al. is a US patent that claims methods of using particular DNA sequences for assaying bacterial species in claims 1-49 and 60-76. Claims 50-59, 77, and 78 claim DNA and kits comprising bacterial DNA sequences. Bergeron shows in column 4 that the bacterial species comprise pathogens that are routinely screened for in clinical samples.
Swain et al. is a US patent that claims methods of using viral pathogen DNA sequences in a vaccine in claims 1-12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Department of Health and Human Services in view of Brettin et al. as applied to claims 1, 4, 5, 7-9, 11, 12, and 14 above by determining if there were intellectual property rights to the DNA ordered by the customer during customer screening because Pressman et al. shows that numerous DNA sequences have intellectual property rights and should be licensed before use and Bergeron et al. and Swain et al. show that among the patented DNA sequences are bacterial and viral pathogen sequences.
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
The applicants state the combination of cited references do not make obvious a step of generating a modified instruction. The argument is not persuasive because Health and Human Services provides guidance to block orders for genetic material if the genetic material is a biohazard, which is a modification of an instruction related to the original request to synthesize a genetic material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631